DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 11/16/2022. This action is made Final.
B.	Claims 1f-20 remain pending.

 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syvain, Dany et al. (US Pub. 2011/0047267 A1), herein referred to as “Syvain” in view of Valdivia, Gabriel et al. (US Pub. 2018/0095636 A1), herein referred to as “Valdivia”.


As for claims 1, 16 and 20 , Syvain teaches. A system and corresponding system of 16 and medium of 20, comprising:

a communication network configured to provide data transmission from a source to a destination (par. 24 A participant (such as user A, B, or C in FIG. 1) can use a computer 16 running a virtual environment client 20 and a user interface 22 to access the virtual environment server 14 via a data network 18);

a client computer, coupled to the communication network, configured to be utilized by a first user for a virtual social networking (fig. 1; 16 user A); and

a server coupled to the client computer via the communication network and configured to manage the virtual social networking by the first user (fig. 1 15 server that hosts virtual environment where users that control avatars communicate with one another), the server comprising:

a first module, wherein the first module is configured for a login of the first user to a virtual space (par. 24-25 accessing server through clients per avatar presented in virtual environment);

a second module, wherein the second module is configured to control a navigation of the first user in the virtual space (par. 43 navigating virtual environment);

a third module, wherein the third module is configured for curating and managing a subspace by the first user within the virtual space (fig. 10 curated space for users to communicate and provides a visual cue to other users whom are not in the conversation ); and

a fourth module, wherein the fourth module is configured to connect and disconnect the first user based on a proximity with a second user in the virtual space (fig. 1, 16 User B par. 35 Either participant may terminate a communication session to cause the visual representation of the Avatars to revert back to normal (see e.g. FIG. 3). Where the participants have set their Avatars to automatically connect, and one of the participants has terminated the communication session, the virtual environment server may impose additional restrictions on establishment of a connection between the two participants. For example, assume that Avatars 50A and 50B are within the auto-connect distance, and that the participant associated with Avatar 50A has just disconnected a previous connection. Since the Avatars are technically within the auto-connect distance and both are set to automatically connect, without the additional restriction the virtual environment server may attempt to re-establish the connection. Thus, for example, where a connection is disconnected the virtual environment server may require the Avatars to move away from each other beyond the disconnect distance and then re-approach each other before allowing a new connection to be established.);

wherein the system is configured for virtual events-based social networking in a virtual world (par. 12 examples of events within virtual environment);

wherein the system is configured to emulate dynamics of a real-life social settings (par. 12 virtual environments are also being used to simulate real life environments to provide an interface for users that will enable on-line education, training, shopping, and other types of interactions between groups of users and between businesses and users); and

wherein the system is configured to create the virtual space in a computer-simulated environment comprising a plurality of users that simultaneously and independently explore the virtual space to participate in an activity and communicate (fig. 12-15 shows movement of users within a space).

Syvain does not specifically teach capturing a photo and creating a call automatically; however in the same field of endeavor Valdivia teaches a first module, wherein the first module is configured for a login of the first user to a virtual space, by capturing a photo of the first user in real-time, wherein an avatar of the first user is created comprising the photo of the first user (par. 147 capturing photo of user utilizing various methods such as from a device and/or already taken photos that are published);
a fourth module, wherein the fourth module is configured to connect, automatically, 
the first user based on a proximity with a second user in the virtual space, wherein upon
connecting the first user and the second user are engaged in a live video call (par. 174 communication between two users wherein  one or more windows may appear within the game environment (e.g., on a corner of the display) displaying the videos or avatars of other users part of the communication session; Valdivia also teaches “enabling, automatically, a live video call between the first user and the second user when
the first avatar of the first user and the second avatar of the second user are engaged in the overlap for a predetermined duration” with the addition of par. 110 which teaches overlap of users within space or overlap of gaze or other means for predetermined time);

wherein the system is configured to enable a host of the virtual space to perform at least
one of a broadcasting of a video, broadcasting of an audio, and making an announcement (par. 174 video of user and video not related to the communication are both streamed and video by both users);

wherein the system is configured for virtual events-based social networking in the virtual space (par. 127, 152 and 159 different events within the virtual environment from one or more users pertaining to proximity of virtual objects and said user(s)).

It would have been obvious to one of ordinary skill in the art  before the effecting filing date of the claimed invention to combine Valdivia into Syvain as suggested by Valdivia The most common applications of virtual reality involve games or other interactive content, but other applications such as the viewing of visual media items (e.g., photos, videos) for entertainment or training purposes are close behind. The feasibility of using virtual reality to simulate real-life conversations and other user interactions is also being explored.

As for claim 2, Syvain teaches. The system of claim 1. Sylvain does not specifically teach a user profile however in the same field of endeavor Valdivia teaches wherein the login further comprises creating a profile of the first user (par. 86 each user has a user profile created that includes information such as biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories, wherein categories may be general or specific) and wherein the system enables the first user to navigate around the virtual space by control of the avatar of the first user by the first user (par. 122 user may be able to navigate through a virtual world (e.g., in a game); and wherein the system enables the second user to access the profile of the firs user from the avatar of the first user (par. 137 secondary users can react to virtual content such as user profile information displayed within virtual space).


As for claim 3, Syvain teaches. The system of claim 2, wherein the avatar further comprises one of a textual, a 2D graphical representation, a 3D graphical representation, a live video with auditory and touch sensations (par. 26 representation of user through use of 3D avatars).

As for claim 4, Syvain teaches. The system of claim 1. Sylvain does not specifically teach, wherein the virtual space is a public space comprising a background with a theme, however in the same field of endeavor Valdivia teaches launching a lobby with co-users relevant to current user in a public space as mentioned in paragraph 143.


As for claim 5, Syvain teaches. The system of claim 1, wherein the system is configured to enable first user to navigates around the virtual space using a plurality of keys of a device (par. 8, keyboard commands for navigation).

As for claim 7, Syvain teaches. The system of claim 1, wherein the virtual space comprises the subspace, wherein the subspace is configured to be at least one of a public space, a global space, a private space, an opaque space, a hidden space, and an access restricted space (par. 34 private space).

As for claim 9, Syvain teaches. The system of claim 1, wherein the subspace comprises a room, wherein the room is one of an event specific room, a tailored room, a private room, a public room, a geographically based room (par. 29 specific rooms the avatars can navigate too).


As for claim 12, Syvain teaches. The system of claim 1, wherein the system is configured to enable the first user curate the subspace comprising a private hub, wherein the system is configured to enable the first user to schedule a future event to take place in the private hub, to send an invite to the second user to join the private hub, to broadcast a video in the private hub, to make a room wide announcement in the private hub, to administer games, add or remove other users to the private hub, to change a background of the private hub, and to share a co-hosting right of the private hub (fig. 7 avatar joins another avatar through rooms a third avatar can join these two avatars per fig. 10 and send invitation per fig. 5 to arrive at fig.11 an area where three avatars are in a conversation now). Valdivia also teaches this in par. 152-153 private actions of a user and how they can administer private actions to visiting users of a virtual space.

As for claim 13, Syvain teaches. The system of claim 1, wherein the system is configured to enable the first user to enter the subspace and further create a new subspace in real-time (fig. 10 third avatar going into an already established area).

As for claim 14, Syvain teaches. The system of claim 1, wherein the system is configured to disconnect the live video call when a first avatar of the first user moves away from the second avatar of the second user in the virtual space or the second avatar of the second user moves away from the first avatar of the first user in the virtual space (par. 35 disconnect communications when avatars move away).


As for claim 17, Syvain teaches. The method of claim 16, wherein the method is further configured to allow a subdivision and a grouping of video calls based on the virtual proximity of the first user and the second user in the virtual space (fig. 10 and 11 shows grouping avatar communications).

As for claim 18, Syvain teaches. The method of claim 16, wherein the method is further configured to enable at least one of a private conversation and a non-private conversation and wherein an entry of the second user is blocked to the virtual space in case of the private conversation (par. 37 requesting of private conversation).

As for claim 19, Syvain teaches. The method of claim 16. Syvain does not teach, wherein the method is configured to adjust a pupil position of each of the plurality of users in the live video call using an image processing method based on a relative position of other users in the plurality of users in the live video call and a view location of each of the plurality of users with respect to the relative position of other users to maintain an eye contact; however Valdivia teaches this (par. 183 gaze monitoring of user to then render the gaze within the virtual space along with providing user with navigation within the virtual space and menus with user of gaze monitoring).

As for claim 6, Syvain teaches. The system of claim 1. Sylvain does not specifically teach, wherein the system is configured to enable the first user to add the second user in the virtual space as a friend, however in the same field of endeavor Valdivia teaches user is able to save friendship  relationships as mentioned in paragraph 162. 

As for claim 8, Syvain teaches. The system of claim 7. Sylvain does not specifically teach, wherein the access restricted space will have entrance requirements that are verified based on inputs provided in a profile of the first user during the login, however in the same field of endeavor Valdivia teaches authorization servers that enforce privacy access for content managed by the system in paragraph 153.

As for claim 10, Syvain teaches. The system of claim 1. Sylvain does not specifically teach, wherein the system is configured to enable the first user to provide access of the subspace to the second user; wherein privileges to other subspaces in a hierarchy of the subspace are populated automatically, by the system, for the second user, however in the same field of endeavor Valdivia teaches various privacy settings that can be shared across objects, spaces and users as mentioned in paragraph 152-153.

As for claim 11, Syvain teaches. The system of claim 1. Sylvain does not specifically teach, wherein the system is configured to enable a selection on size of the subspace and presets of the subspace, wherein the presets are configured for customizability of the subspace according to an event planned in the subspace, however in the same field of endeavor Valdivia teaches the flexibility to customize interactions through events within paragraph 199.

As for claim 15, Syvain teaches. The system of claim 1. Sylvain does not specifically teach, wherein the system is configured to enable the first user to share a file by uploaded the file to an inventory by the first user and further enables the first user to walk up to the second user in the virtual space and share the file, however in the same field of endeavor Valdivia teaches sharing multimedia content to one or more other users as mentioned in paragraph 140 and 142.


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    211
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 2, 2022